47 F.3d 1156NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Madeleine O. ROBINSON, Plaintiff, Appellant,v.Roosevelt BENTON, etc., et al., Defendants, Appellees.
No. 94-1761
United States Court of Appeals,First Circuit.
Feb. 21, 1995.

Appeal from the United States District Court for the District of Rhode Island [Hon.  Raymond J. Pettine, Senior U.S. District Judge]
David J. Barend, with whom Barend, Heartquist & Hurley was on brief, for appellant.
Patricia K. Rocha, with whom Adler, Pollock & Sheehan was on brief, for appellees.
D.R.I.
AFFIRMED.
Before BOUDIN, Circuit Judge, BOWNES, Senior Circuit Judge, and STAHL, Circuit Judge.
PER CURIAM.


1
Having carefully reviewed the record in this case, along with the arguments contained in the parties' briefs, we are fully persuaded that this appeal presents no substantial question of law or fact.  Consequently, we affirm the judgment below for substantially the reasons set forth in the Report and Recommendation of Magistrate Judge Lovegreen dated May 20, 1994 (adopted and approved by the district court on June 24, 1994, following de novo review).  Affirmed. See 1st Cir.  R.  27.1.